Citation Nr: 1626695	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-31 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extension of the delimiting date for receiving Chapter 30 educational assistance benefits under the Montgomery GI Bill (MGIB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied an extension of the delimiting date for receiving Chapter 30 educational assistance benefits, and also on appeal from an April 2010 administrative denial of this claim, which found that the Veteran had not perfected her appeal of the January 2008 rating decision and that new and material evidence was not received to reopen the claim.  

The Veteran testified at a hearing before the undersigned in April 2014; a transcript is of record. 

The case was previously before the Board in June 2014, at which time the Board remanded the issue of entitlement to an extension of the delimiting date for receiving Chapter 30 educational assistance benefits under the MGIB for additional development, including specifically for a VA psychiatric examination and opinion.  See June 2014 Board Decision (also determining that the Veteran perfected an appeal of the January 2008 rating decision, which denied entitlement to an extension of Chapter 30 educational assistance benefits, and waiving the issue of timeliness of the substantive appeal).  That development having been completed, the case has returned to the Board.

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveals additional records pertinent to the present appeal.



FINDINGS OF FACT

1. The Veteran's basic delimiting period for receiving Chapter 30 educational benefits expired on October 1, 2007, ten years from the date of her separation from active service.

2.  The Veteran's application for an extension of the delimiting date for her educational benefits was received in November 2007.

3.  It was medically infeasible for the Veteran to complete an education training program during the periods from October 1, 1997 through August 31, 2001, and from January 1, 2002 through October 1, 2007, as a result of physical disability, including PTSD and depression, that did not result from her willful misconduct. 


CONCLUSION OF LAW

The criteria for an extension of the delimiting date of nine years, 8 months, and 1 day for Chapter 30 educational assistance benefits have been met.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. § 21.7050, 21.7051 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

Generally, the VA has a statutory duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, there are instances in which those duties have been found inapplicable to claims for benefits administered outside of 38 U.S.C.A. Chapter 51.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the expanded duties are not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Chapter 51, Title 38, United States Code).  In the present case, specific notice was not required because the applicable regulatory notification procedure for claims was contained in 38 C.F.R. § 21.1031 (2015).  See 38 C.F.R. § 21.7030 (2015) (applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 30) and 38 C.F.R. § 21.9510 (2015) (applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims under Chapter 33).

In addition, the Veteran's claim is being granted in full.  As such, any error in notifying or assisting the Veteran in the development of that claim need not be further considered, as the decision poses no risk of prejudice to the Veteran.  See, e.g., 38 C.F.R. § 20.1102 (2015); see also Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Analysis

In general, and as applicable to the facts in this case, educational assistance or supplemental educational assistance under the MGIB, Chapter 30 of Title 38 U.S.C., will not be provided to a veteran beyond ten years from the date of his or her last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  However, provided that the claimant timely applies for an extension of the ten-year delimiting period, such an extension may be granted, in relevant part, if the evidence shows that the claimant was prevented from initiating or completing her chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from her willful misconduct.  38 C.F.R. § 21.7051(a).  To this end, it must be clearly established by medical evidence that a program of education was medically infeasible.  Id.  If such is established, then the delimitating date will be extended in accordance with the provisions of 38 C.F.R. § 21.7051(c) for the length of time that the individual was prevented from initiating or completing the chosen program of education.  

Here, the Veteran was discharged from active service on September 30, 1997, and thus her delimiting date for receiving educational assistance benefits under Chapter 30 was October 1, 2007.  See 38 C.F.R. § 21.7050(a).  See also November 2005 Chapter 30 Educational Award (establishing October 1, 2007 as her delimiting date based on her release from active duty on September 30, 1997).  As the Veteran submitted her request for an extension in November 2007, and thus within one year from the date that the original period of eligibility ended, it was timely filed.  See 38 C.F.R. § 21.1033(c) (2015).  

The issue, then, is whether the Veteran's mental health issues, diagnosed as PTSD and depression, prevented her from initiating or completing her chosen program of education, as she contends.  See 38 C.F.R. § 21.7051(a).  

In support of her claim, the Veteran submitted letters from a VA clinical nurse specialist dated in June 2007 and December 2007 stating that she had been in psychotherapy, and that her PTSD and depression resulted in an inability to focus on school which started on January 1, 1997, and thus "made it difficult" to use her educational benefits during this time period.  

However, because the evidence indicated that the Veteran was employed full time throughout the relevant period, the Board remanded the matter to obtain a medical opinion addressing whether the Veteran's PTSD and depression rendered it medically infeasible for her to initiate or complete a chosen program of education for all or part of the original period of eligibility, so from September 1997 to September 2007.

In October 2014, the Veteran underwent a VA psychological evaluation.  Based on an evaluation of the Veteran and a review of the claims file, the VA psychologist, Dr. M.T.E., adduced findings indicating that it was "at least as likely as not" that the Veteran's diagnosed PTSD and Major Depressive Disorder (MDD) "made it medically infeasible for her to initiate or complete a chosen program of education during the period from September 1997 to September 2007."  Dr. M.T.E. reasoned that, although the Veteran "attempted to attend college during the above mentioned time," her psychiatric disorders caused her to have "great difficulty with concentration" and resulted in "poor performance" which led to her required withdrawal from the program.  See October 2014 VA Behavioral Health Medical Opinion.  The VA medical opinion thus endorsed the Veteran's asserted inability to complete her chosen program of education as a result of her mental condition.

Although, as noted, there is evidence of record reflecting that the Veteran was employed full time during the relevant period, the October 2014 VA PTSD Disability Benefits Questionnaire (DBQ) indicates that she changed employment multiple times during that period, had as many as nine different supervisors, filed repeated "harassment complaints," and experienced significant difficulty in establishing and maintaining effective occupational relationships.  

Given the positive opinion put forth by the October 2014 VA examiner, considering the absence of any medical opinion evidence to the contrary, and in light of the evidence of the Veteran's severe employment difficulties, the Board will resolve doubt in favor of the Veteran and find that the medical evidence clearly establishes that it was medically infeasible for her to complete her chosen program of education.  See 38 C.F.R. § 21.7051(a).

The Veteran indicated in her November 2007 request for an extension of her delimiting date that she was unable to attend school as a result of her psychiatric disability from October 1, 1997 (the day after the date of her discharge from active service) through August 31, 2001, and from January 1, 2002 through October 1, 2007 (the latest possible delimiting date as determined by 38 C.F.R. § 21.7050).  See November 2007 Extension of Ending Date Attachment.  See also 38 C.F.R. § 21.7051(c).  There is no evidence of record suggesting that the Veteran's mental health disability improved to a level that would have made her educational pursuits feasible during those periods.  Neither is there evidence that she completed a program of education during those periods.  See, e.g., January 2008 Rating Decision (conceding that she "did not go to school during the periods in question"); October 2008 Statement of the Case (SOC) (". . . you did not go to school during the periods in question . . .").  Rather, the October 2014 VA examining psychologist indicated that her psychiatric disability rendered it medically infeasible for her to initiate or complete a chosen program of education during that entire period from September 1997 through September 2007.  See October 2014 VA Behavioral Health Medical Opinion.

Thus, the Board concludes that the Veteran is entitled to an extension of her delimiting date for the period from October 1, 1997 (the day after the date of her discharge from active service) through August 31, 2001, and from January 1, 2002 through October 1, 2007, so for 9 years, 8 months, and 1 day.  The Veteran's claim is, therefore, granted.


ORDER

Entitlement to an extension of  9 years, 8 months, and 1 day of the delimiting date for receiving Chapter 30 educational assistance benefits under the Montgomery GI Bill is granted, subject to laws and regulations governing the payment of monetary benefits.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


